DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 9, and 16 have been amended by Applicant. No claims have been currently added or canceled. Claims 1-16 are currently pending.  

Response to Arguments
Claim Rejection under 35 U.S.C. 103
 The rejection of claims 1, 3, 5, 7-9, 11, and 13-16, under 35 U.S.C. 103, as being unpatentable by Haghighat-Kashani (US 20150012147 A1), hereinafter Haghighat, over Kolter et al. (US 20160148113 A1), has been withdrawn in view of Applicant’s amendment to independent claims 1, 9, and 16. However, upon further consideration a new ground(s) of rejection has been made herein. See Claim Rejections under 35 U.S.C. 103 section further below. 

 The rejection of claims 2, 6, and 10, under 35 U.S.C. 103, as being unpatentable over Haghighat in view of Kolter et al. (US 20160148113 A1), in further view of Park et al. (US 20140142724 A1), has been withdrawn in view of Applicant’s amendment to independent claims 1, 9, and 16. However, upon further consideration a 

The rejection of claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Haghighat in view of Kolter et al. (US 20160148113 A1), in further view of Haghighat-Kashani (US 20150268281 A1), hereinafter Haghighat II, has been withdrawn in view of Applicant’s amendment to independent claims 1, 9, and 16. However, upon further consideration a new ground(s) of rejection has been made herein. See Claim Rejections under 35 U.S.C. 103 section further below. 

Applicant’s arguments with respect to claims 1, 9, and 16 (as amended), and dependent claims therefrom, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 7-9, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Haghighat-Kashani (US 20150012147 A1), hereinafter Haghighat, in view of Bedros et al. (US 20110046805 A1). 

Regarding claim 1, Haghighat teaches a method of learning appliance signatures for appliance detection, comprising: 
retrieving energy consumption data pertaining to at least one home environment from an energy meter, wherein the at least one home environment comprises one or more appliances (Paragraph [0022] teaches a method for use in creating a profile of, managing and understanding power consumption in a home of a user [as in “home environment”], wherein said home comprises two or more power consuming devices [as in “appliances”]; Paragraph [0024] teaches measuring [as in “retrieving”], via at least one sensor, aggregate energy consumption at the home [as in “energy consumption data”]; Paragraph [0139] teaches smart meter as a preferred embodiment for the sensor [as in “energy meter”]); 

identifying one or more patterns in the energy consumption data by applying signal processing algorithms to the consumption data (Paragraph [0026] and [0027] teach collecting the aggregate signal [as in “the energy consumption data”] over a plurality of time resolutions and frequencies to create a predicted aggregate signal for each time x and frequency y [as in “applying signal processing algorithms”], and, detecting [as in “identifying”] consumption pattern changes in the predicted 

generating at least one question for a user based at least in part on the one or more patterns… (Paragraph [0028] teaches conveying to a user a notification of detected consumption patterns changes; Paragraph [0185] teaches a device [as in “appliance”] profiling wizard, wherein the wizard may generate questions to a user asking to identify a source [as in appliance or device in the home] of a detected change in energy consumption [as in based at least in part on the detected change of consumption pattern]); 

receiving a user input in response to the at least one question generated from a user device (Paragraph [0039] teaches communication interface configured for receiving user commands and queries, for requesting user input in respect to the devices and for transmitting information relating to the devices; Paragraph [0185] teaches device profiling wizard where user may be asked to identify a device based on a detected change in consumption [as in based on the change in consumption pattern] and/or user may be asked to turn on a device to allow the algorithm to observe the consumption changes caused by the device; Paragraph [0176] teaches the intelligent algorithm of this invention can be used not only to provide notification to users but also to act automatically or “based on user response” to turn off devices if necessary.); 

[EXAMINER NOTE: Note, in paragraphs [0039], [0185], and [0176], above, the receiving of the “user input in response” follows from the requesting/asking the user input.]

determining at least one appliance in a running mode, amongst the one or more appliances in the at least one home environment, based at least in part on the one or more patterns and the user input (Paragraph [0185] teaches upon asking user to turn on a device, allowing algorithm to observe the consumption changes caused by the device [as in “based at least in part on the one or more patterns and the user input”]; Paragraph [0185] further teaches detecting/observing a noticeable consumption change in a device [as in “determining an appliance in a running mode”] and then asking user to identify the device; Paragraph [0185] refers to cataloguing some or all devices within a household [as in “amongst the one or more appliances in the at least one home environment”]); and 

determining an appliance signature by extracting a canonical pattern from the energy consumption data based at least in part on the user input (Paragraph [0113] teaches user is engaged to assist in the load disaggregation [as in “based at least in part on the user input”], wherein the term "load disaggregation" refers to “the analysis of changes in the voltage and current going into a premise and deducing what devices/appliances are used in the premise as well as the individual energy consumption of each.” [as in “determining an appliance signature” by analyzing (i.e., extracting) changes in energy consumption data]; Paragraph [0122] teaches, using the capturing and cataloguing power usage  [as in “extracting a canonical pattern”] such that it can be ascribed to a particular appliance [as in for “determining an appliance signature”]; Paragraph [0237] and [0238] teach, based on the examined household load profiles, patterns can be found in different frequencies and time resolutions; Paragraph [0239] teaches analyzing all possible patterns and extracting only the appropriate ones for each user).  
However, Haghighat does not distinctly disclose “…the at least one question determined to be likely to elicit a response based at least in part on timing of the question, channel of communication, or contextual temporal anchoring; communicating the at least one question to a user device;”.

Nevertheless, Bedros teaches “…the at least one question determined to be likely to elicit a response based at least in part on timing of the question, channel of communication, or contextual temporal anchoring; communicating the at least one question to a user device; (Bedros, Abstract, Paragraphs [0060]-[0061], and Figs. 6A-6E teach a context aware smart home energy manager, including posing of queries [i.e., questions] to a user to formulate energy use schedules and recommendations for every appliance in a household based on context and/or context related to specific temporal events. For Example, Figs. 6D and 6E illustrates context/context temporal based question –reading on the limitation as claimed)

	[EXAMINER NOTE: Examiner notes that Haghighat teaches, in Paragraphs [0028], [0185], and [0176], communicating intelligent questions to a user device. However, the question(s) communicated are not clearly and explicitly disclosed in Haghighat as determined to be likely to elicit a response based at least in part on timing of the question, channel of communication, or contextual temporal anchoring, as recited in the claim. Nevertheless, as stated above, Haghighat in view of Bedros teaches the limitation as claimed].

	Before the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to modify the load disaggregation and appliance identification, as taught by Haghighat, with the queries to formulate energy use schedules and recommendations for every appliance in a household, as taught by Bedros, in order to provide a context-aware smart home energy manager within a centralized system that can coordinate and conserve energy use in the home, and wherein the system identifies contextual information and selects a comfort of service preference based on expressed homeowner preferences . (Bedros, Paragraphs [0004], [0005], [0010].).  	
	
	


Regarding claim 3, the combination of Haghighat in view of Bedros teaches all of the limitations of claim 1, and Haghighat further teaches wherein receiving the user input further comprises: determining whether the user input in conjunction with the one or more patterns is sufficient to determine the appliance signature (Paragraph [0191] teaches the energy consumption data obtained in real-time from the turning a device on and off at least once and user confirmation that switch is turned provide the system with information to identify the consumption changes of interest and associate them with the user-intended device.); and

upon a determination that the user input in conjunction with the one or more patterns is insufficient to determine the appliance signature, generating additional questions for the user (Paragraphs [0192], [0193], and [0194] teach additional step of verifying the accuracy and reliability of the information regarding the energy draw of a selected device, such as if a noisy environment that may affect the profiling process is detected; In such case, Paragraph [0193] teaches a user may be additionally asked to turn the device switch more than once in order for the system to observe multiple triggers and achieve more consistent measurements and remove noise [as in “generating additional questions for the user”]). 


Regarding claim 5, the combination of Haghighat in view of Bedros teaches all of the limitations of claim 1, and Haghighat further teaches wherein generating the at least one question further comprises: extracting a partial appliance signature by analysing the energy consumption data in real time or near real time (Figure 3 shows extraction of a partial appliance signature from energy consumption data analyzed in real-time after user turns a device on for the first time.); and 

dynamically generating the at least one question for the user based at least in part on the partial appliance signature, the one or more patterns and/or historical consumption data (Paragraph [0189] teaches asking user to turn on and off a device while real-time consumption measurements are being taken; Paragraph [0191] teaches user may be further asked to confirm when the appliance switch has been turned in order to provide the system with more information to help it identify the consumption changes of interest, and associate them with the user-intended device.). 
[EXAMINER NOTE: Note, questions in Paragraphs [0189] and [0191] are in “real-time” as in “dynamically” generated.]



Regarding claim 7, the combination of Haghighat in view of Bedros teaches all of the limitations of claim 1, and Haghighat further teaches further comprising: sending a communication to a user device, the communication requesting the user switch on an appliance (Paragraph [0185] teaches mobile application wizard may require the user to turn the device [as in “appliance”] switch on at least once; Figure 2a shows communication on user device requesting user switch on the appliance.); 

receiving a user notification indicating switching on the appliance (Paragraph [0191] teaches “switching set up” which includes receiving a user confirmation that the appliance has been switched on.); 

recording energy consumption data of the appliance upon receiving the user notification, wherein the energy consumption data of the appliance is obtained in real time, near real time, or after predefined intervals of time (Paragraph [0189] teaches upon asking user to switch on the appliance for the first time, real-time consumption measurements are being taken in the background; Paragraph [0344] teaches “recording” the consumption measurements.); and 

wherein determining the appliance signature comprises analysing the energy consumption data (Paragraph [0191] teaches the energy consumption data obtained in real-time from the “switching set up” (i.e., step of turning a device on and off at least once) and user confirmation that switch is turned provide the system with information to identify the consumption changes of interest and associate them with the user-intended device; Paragraph [0187] teaches consumption rate is monitored continuously in real-time to observe changes made by individual devices [as in “analyzing the energy consumption data”].). 

Regarding claim 8, the combination of Haghighat in view of Bedros teaches all of the limitations of claim 1, and Haghighat further teaches further comprising: detecting switching on of the appliance based at least in part on transition in an energy consumption pattern (Paragraph [0191] teaches the system could also monitor and detect sudden consumption changes, and avoid asking user for flagging the timing.); 

generating an inquiry for the user to identify the appliance switched on (Paragraph [0185] teaches, alternatively, the profiling wizard could be triggered automatically when noticeable consumption changes are observed, to ask user to identify the source [as in “generating an inquiry for the user to identify…”; Paragraph [0186] teaches the profiling process can also include asking users for additional information such as device classification.); 

recording energy consumption data of the appliance determined based at least in part on the inquiry, wherein the energy consumption data is obtained in real time or near real time (Paragraph [0187] teaches, in the context of the device profiling wizard provided to the user, consumption rate is monitored continuously in real-time and consumption data may be taken and may be communicated to the computing platform in real-time.); and

wherein determining the appliance signature comprises analysing the energy consumption data (Paragraph [0191] teaches the energy consumption data obtained in real-time from the turning a device on and off at least once and user confirmation that switch is turned provide the system with information to identify the to observe changes made by individual devices [as in “analyzing the energy consumption data”].). 

Regarding claim 9, Haghighat teaches a system for learning appliance signatures for energy disaggregation, wherein the system comprises: 
one or more hardware processors (Paragraph [0031] teaches mobile computing device comprising data processor); and 

a memory communicatively coupled to the one or more hardware processors storing instructions (Paragraph [0032] teaches computer readable memory, coupled to the processor, including computer readable instructions), that when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising: 

retrieving energy consumption data pertaining to at least one home environment from an energy meter, wherein the at least one home environment comprises one or more appliances (Paragraph [0031] teaches receiving aggregate signal form sensor configured to measure aggregate energy consumption at the home [as in “energy consumption data pertaining to home environment”], said home comprising two or more power consuming devices [as in “appliances”]; Paragraph smart meter as a preferred embodiment for the sensor [as in “energy meter”]); 

identifying one or more patterns in the energy consumption data by applying signal processing algorithms to the energy consumption data (Paragraph [0026] and [0027] teach collecting the aggregate signal [as in “the energy consumption data”] over a plurality of time resolutions and frequencies to create a predicted aggregate signal for each time x and frequency y [as in “applying signal processing algorithms”], and, detecting [as in “identifying”] consumption pattern changes in the predicted aggregate signal at time x and frequency y [as in the “one or more patterns” in the energy consumption data]); 

generating at least one question for a user based at least in part on the one or more patterns… (Paragraph [0028] teaches conveying to a user a notification of detected consumption patterns changes; Paragraph [0185] teaches a device [as in “appliance”] profiling wizard, wherein the wizard may generate questions to a user asking to identify a source [as in appliance or device in the home] of a detected change in energy consumption [as in based  at least in part on the detected change of consumption pattern]); 

receiving a user input in response to the at least one question generated from a user device (Paragraph [0039] teaches communication interface configured for receiving user commands and queries, for requesting user input in respect to the devices and for transmitting information relating to the devices; Paragraph [0185] teaches device profiling wizard where user may be asked to identify a device based on a detected change in consumption [as in based on the change in consumption pattern] and/or user may be asked to turn on a device to allow the algorithm to observe the consumption changes caused by the device; Paragraph [0176] teaches the intelligent algorithm of this invention can be used not only to provide notification to users but also to act automatically or “based on user response” to turn off devices if necessary.); 
[EXAMINER NOTE: Note, in paragraphs [0039], [0185], and [0176], above, the receiving of the “user input in response” follows from the requesting/asking the user input.]

determining at least one appliance in a running mode, amongst the one or more appliances in the at least one home environment, based at least in part on the one or more patterns and the user input (Paragraph [0185] teaches upon asking user to turn on a device, allowing algorithm to observe the consumption changes caused by the device [as in “based at least in part on the one or more patterns and the user input”]; Paragraph [0185] further teaches detecting/observing a noticeable consumption change in a device [as in “determining an appliance in a running mode”] and then asking user to identify the device; Paragraph [0185] refers to cataloguing some or all devices within a household [as in “amongst the one or more appliances in the at least one home environment”].); and 

determining an appliance signature by extracting a canonical pattern from the energy consumption data based at least in part on the user input (Paragraph [0113] teaches user is engaged to assist in the load disaggregation [as in “based at least in part on the user input”], wherein the term "load disaggregation" refers to “the analysis of changes in the voltage and current going into a premise and deducing what devices/appliances are used in the premise as well as the individual energy consumption of each.” [as in “determining an appliance signature” by analyzing (i.e., extracting) changes in energy consumption data]; Paragraph [0122] teaches, using the methods and systems disclosed therein, capturing and cataloguing power usage  [as in “extracting a canonical pattern”] such that it can be ascribed to a particular appliance [as in for “determining an appliance signature”]; Paragraph [0237] and [0238] teach, based on the examined household load profiles, patterns can be found in different frequencies and time resolutions; Paragraph [0239] teaches analyzing all possible patterns and extracting only the appropriate ones for each user). 

However, Haghighat does not distinctly disclose “…the at least one question determined to be likely to elicit a response based at least in part on timing of the question, channel of communication, or contextual temporal anchoring; communicating the at least one question to a user device;”.

Nevertheless, Bedros teaches “…the at least one question determined to be likely to elicit a response based at least in part on timing of the question, channel of communication, or contextual temporal anchoring; communicating the at least one question to a user device; (Bedros, Abstract, Paragraphs [0060]-[0061], and Figs. 6A-6E teach a context aware smart home energy manager, including posing of queries [i.e., questions] to a user to formulate energy use schedules and recommendations for every appliance in a household based on context and/or context related to specific temporal events. For Example, Figs. 6D and 6E illustrates context/context temporal based question –reading on the limitation as claimed)

	[EXAMINER NOTE: Examiner notes that Haghighat teaches, in Paragraphs [0028], [0185], and [0176], communicating intelligent questions to a user device. However, the question(s) communicated are not clearly and explicitly disclosed in Haghighat as determined to be likely to elicit a response based at least in part on timing of the question, channel of communication, or contextual temporal anchoring, as recited in the claim. Nevertheless, as stated above, Haghighat in view of Bedros teaches the limitation as claimed].

	Before the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to modify the load disaggregation and appliance identification, as taught by Haghighat, with the queries to formulate energy use schedules and recommendations for every appliance in a household, as taught by Bedros, in order to provide a context-aware smart home energy manager within a centralized system that can coordinate and conserve energy use in the home, and wherein the system identifies contextual information and selects a comfort of service preference based on expressed homeowner preferences . (Bedros, Paragraphs [0004], [0005], [0010].).  	


Regarding claim 11, the combination of Haghighat in view of Bedros teaches all of the limitations of claim 9, and Haghighat further teaches wherein receiving the user input further comprises: determining whether the user input in conjunction with the one or more patterns is sufficient to determine the appliance signature (Paragraph [0191] teaches the energy consumption data obtained in real-time from the turning a device on and off at least once and user confirmation that switch is turned provide the system with information to identify the consumption changes of interest and associate them with the user-intended device.); and 

upon a determination that the user input in conjunction with the one or more patters is insufficient to determine the appliance signature, generating additional questions for the user (Paragraphs [0192], [0193], and [0194] teach additional step of verifying the accuracy and reliability of the information regarding the energy draw of a selected device, such as if a noisy environment that may affect the profiling process is detected; In such case, Paragraph [0193] teaches a user may be asked to turn the device switch more than once in order for the system to observe multiple triggers and achieve more consistent measurements and remove noise [as in “generating additional questions for the user”]). 



Regarding claim 13, the combination of Haghighat in view of Bedros teaches all of the limitations of claim 9, and Haghighat further teaches wherein generating the at least one question further comprises: extracting a partial appliance signature by analysing the energy consumption data in real time or near real time (Figure 3 shows extraction of a partial appliance signature from energy consumption data analyzed in real-time after user turns a device on for the first time.); and 

dynamically generating the at least one question for the user based on the partial appliance signature, the one or more patterns, and/or historical consumption data (Paragraph [0189] teaches asking user to turn on and off a device while real-time consumption measurements are being taken; Paragraph [0191] teaches user may be further asked to confirm the when the appliance switch has been turned in order to provide the system with more information to help it identify the consumption changes of interest, and associate them with the user-intended device.). 
[EXAMINER NOTE: Note, questions in Paragraphs [0189] and [0191] are in “real-time” as in “dynamically” generated.]



Regarding claim 14, the combination of Haghighat in view of Bedros teaches all of the limitations of claim 9, and Haghighat further teaches wherein the operations further comprise: sending a communication to a user device, the communication requesting the user switch on an appliance (Paragraph [0185] teaches mobile ; 

receiving a user notification indicating switching on the appliance(Paragraph [0191] teaches “switching set up” which includes receiving a user confirmation that the appliance has been switched on.); 

recording energy consumption data of the appliance upon receiving the user notification, wherein the energy consumption data is obtained in real time, near real time, or after predefined intervals of time (Paragraph [0189] teaches upon asking user to switch on the appliance for the first time, real-time consumption measurements are being taken in the background; Paragraph [0344] teaches “recording” the consumption measurements.); and 

wherein determining the appliance signature comprises analysing the energy consumption (Paragraph [0191] teaches the energy consumption data obtained in real-time from the “switching set up” (i.e., step of turning a device on and off at least once) and user confirmation that switch is turned provide the system with information to identify the consumption changes of interest and associate them with the user-intended device; Paragraph [0187] teaches consumption rate is monitored continuously in real-time to observe changes made by individual devices [as in “analyzing the energy consumption data”].). 


Regarding claim 15, the combination of Haghighat in view of Bedros 
teaches all of the limitations of claim 9, and Haghighat further teaches wherein the operations further comprise: detecting switching on of an appliance based at least in part on transition in an energy consumption pattern (Paragraph [0191] teaches the system could also monitor and detect sudden consumption changes, and avoid asking user for flagging the timing.);

 generating an inquiry for the user to identify the appliance switched on (Paragraph [0185] teaches, alternatively, the profiling wizard could be triggered automatically when noticeable consumption changes are observed, to ask user to identify the source [as in “generating an inquiry for the user to identify…”; Paragraph [0186] teaches the profiling process can also include asking users for additional information such as device classification.); 
 
recording energy consumption data of the appliance determined based at least in part on the inquiry, wherein the energy consumption data is obtained in real time or near real time (Paragraph [0187] teaches, in the context of the device profiling wizard provided to the user, consumption rate is monitored continuously in real-time and consumption data may be taken and may be communicated to the computing platform in real-time.); and 

wherein determining the appliance signature comprises analysing the energy consumption (Paragraph [0191] teaches the energy consumption data obtained in real-time from the turning a device on and off at least once and user confirmation that switch is turned provide the system with information to identify the consumption changes of interest and associate them with the user-intended device; Paragraph [0187] teaches consumption rate is monitored continuously in real-time to observe changes made by individual devices [as in “analyzing the energy consumption data”].).


Regarding claim 16, Haghighat teaches a system for learning appliance signatures for energy disaggregation, based at least in part on user input, comprising: 

an energy disaggregation pipeline, comprising information pertaining to appliance usages in a home environment (Paragraph [0030] teaches at least one sensor configured to measure aggregate energy consumption at the home; Paragraph [0139] teaches smart meter as a preferred embodiment for the sensor [as in “energy meter”]); 
[EXAMINER NOTE: Examiner is interpreting the data from the sensor (i.e., smart meter) as the energy disaggregation pipeline.]

a remote processor in communication with an energy disaggregation pipeline and one or more user devices (Paragraph [0031] teaches a mobile computing device comprising a data processor [as in processor in communication with user device]; Paragraph [0216] teaches “the embodiments can be practiced in distributed computing environments where tasks or modules are performed by remote processing devices [as in “remote processor”], which are linked through a communications network. In a distributed computing environment, program modules may be located in both local and remote memory storage devices.”; Paragraph [0032] teaches processor configured to receive the energy consumption data from the sensor (i.e., smart meter), [as in in remote processor is “in communication with energy disaggregation pipeline”]), the remote processor comprising: 

an analyzer (Paragraph [0034] teaches system comprises memory including computer readable instructions executed by processor, causing processor to collect and analyze raw data; Paragraph [0237] teaches forecast algorithm that utilizes pattern recognition and is applied within the system [processor configured with algorithm as in “analyzer”]), configured to recognize full and partial patterns in data received from the energy disaggregation pipeline (Paragraph [0237] teaches based on the examined household load profiles [as in the “data received from the energy disaggregation pipeline”] and Paragraph [0238] teaches “patterns can be found in different frequencies and time-resolutions; Paragraph [0239] teaches the system can analyze all possible patterns and extract only the appropriate ones for each user; Figure 3 shows extraction of a partial appliance signature from energy consumption data full pattern), and determine based on user input received from an inquiry generation unit, appliance signatures (Paragraph [0038] a communication interface operably connected to the mobile computing device and configured …for requesting user input in respect to said devices and for transmitting information relating to the devices to the user; Paragraph [0033] teaches communication interface operably connected to mobile computing device and configured for conveying to a user notification of detected consumption pattern changes; Paragraph [0122] teaches, using the methods and systems disclosed therein, capturing and cataloguing power usage  [as in “extracting a canonical pattern”] such that it can be ascribed to a particular appliance [as in for “determining an appliance signature”]; Paragraph [0113] teaches user is engaged to assist in the load disaggregation [as in “based at least in part on the user input”]) ; and 

the inquiry generation unit (Paragraph [0185] teaches “device profiling wizard”, meaning the combination of at least the processor, interface, and memory in accordance with the system.), the inquiry generation unit being in selective communication with one or more user devices, (Paragraph [0033] teaches communication interface operably connected to the mobile communication device.) the inquiry generation unit configured to determine one or more questions to be sent to the one or more user devices, the one or more questions based at least in part on the full and/or partial patterns determined by the analyzer and …, and return answers from the one or more user devices to the analyzer (Paragraph [0033] teaches communication interface is configured for conveying to a user notification of configured for receiving user commands and queries, for requesting user input in respect to the appliances and for transmitting information relating to the appliances to the user; Paragraphs [0185] and [0186] teach requesting user input may be asking the user one or more questions; Paragraph [0191] teaches the energy consumption data obtained in real-time from the “switching set up” (i.e., step of turning a device on and off at least once) and user confirmation that switch is turned provide the system with information to identify the consumption changes of interest and associate them with the user-intended device.).

However, Haghighat does not distinctly disclose “the one or more questions … determined to be likely to elicit a response based at least in part on timing of the question, channel of communication, or contextual temporal anchoring, ...” .

Nevertheless, Bedros teaches “…the at least one question determined to be likely to elicit a response based at least in part on timing of the question, channel of communication, or contextual temporal anchoring; communicating the at least one question to a user device; (Bedros, Abstract, Paragraphs [0060]-[0061], and Figs. 6A-6E teach a context aware smart home energy manager, including posing of queries [i.e., questions] to a user to formulate energy use schedules and recommendations for every appliance in a household based on context and/or context related to specific temporal events. For Example, Figs. 6D and 6E illustrates context/context temporal based question –reading on the limitation as claimed)

	[EXAMINER NOTE: Examiner notes that Haghighat teaches, in Paragraphs [0028], [0185], and [0176], communicating intelligent questions to a user device. However, the question(s) communicated are not clearly and explicitly disclosed in Haghighat as determined to be likely to elicit a response based at least in part on timing of the question, channel of communication, or contextual temporal anchoring, as recited in the claim. Nevertheless, as stated above, Haghighat in view of Bedros teaches the limitation as claimed].

	Before the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to modify the load disaggregation and appliance identification, as taught by Haghighat, with the queries to formulate energy use schedules and recommendations for every appliance in a household, as taught by Bedros, in order to provide a context-aware smart home energy manager within a centralized system that can coordinate and conserve energy use in the home, and wherein the system identifies contextual information and selects a comfort of service preference based on expressed homeowner preferences . (Bedros, Paragraphs [0004], [0005], [0010].).  	

	


Claims 2, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Haghighat in view of Bedros et al., in further view of Park et al. (US 20140142724 A1).

Regarding claim 2, the combination of Haghighat in view of Bedros teaches all of the limitations of claim 1, however, the combination does not distinctly disclose further comprising providing an appliance run information to the user, wherein the appliance run information indicates a start time, end time, run time, or/or temporal memory cues. 
[EXAMINER NOTE:  Haghighat does teach, in Paragraph [0174], a user can be proactively informed of devices he has left on.]

Nevertheless, Park teaches further comprising providing an appliance run information to the user, wherein the appliance run information indicates a start time, end time, run time, or/or temporal memory cues (Figure 10, 1008, teaches appliance “use time” including start and end times; Paragraph [0016] teaches the result of the identification of the appliance may include a power use time of the appliance [as in “run information” or “run time”]; Paragraph [0013] teaches said result of identification is displayed to a user [as in "provided to the user”]). 

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the load disaggregation and appliance identification, as taught by Haghighat, as modified by the queries to formulate energy 



Regarding claim 6, the combination of Haghighat in view of Bedros teaches all of the limitations of claim 1. Although the combination of Haghighat in view of Bedros substantially teaches the claimed invention, the combination does not distinctly disclose wherein learning the appliance signature further comprises tagging the appliance signature to an appliance present in the at least one home environment. 
[EXAMINER NOTE: Haghighat teaches user asked to provide the name of appliances they have as part of the load disaggregation process (Paragraph [0114]).]

Nevertheless, Park explicitly teaches wherein learning the appliance signature further comprises tagging the appliance signature to an appliance present in the at least one home environment (Paragraph [0055] teaches “user's selection or the user's confirmation is the concept of tagging or naming, and is operation of confirming the correspondence relationship between the appliance identification information [as in “appliance signature”] and the corresponding appliance, and allocating (tagging or naming) the appliance's identifier or name to the correspondence relationship.”).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the load disaggregation and appliance identification, as taught by Haghighat, as modified by the queries to formulate energy use schedules and recommendations for every appliance in a household, as taught by Bedros, to include the tagging of appliances, as taught by Park, in order to store the result of the identification after determining that the result of the identification displayed on the display unit is correct (Park, Abstract). 


Regarding claim 10, the combination of Haghighat in view of Bedros teaches all of the limitations of claim 9, however, the combination does not distinctly disclose wherein the operations further comprise providing an appliance run information to the user, wherein the appliance run information indicates a start time, end time, run time, and/or temporal memory cues. 
[EXAMINER NOTE:  Haghighat does teach, in Paragraph [0174], a user can be proactively informed of devices he has left on.]

Nevertheless, Park teaches wherein the operations further comprise providing an appliance run information to the user, wherein the appliance run information indicates a start time, end time, run time, and/or temporal memory cues. (Figure 10, 1008 teaches appliance “use time” including start and end times; power use time of the appliance [as in “run information” or “run time”]; Paragraph [0013] teaches said result of identification is displayed to a user [as in "provided to the user”]). 

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the load disaggregation and appliance identification, as taught by Haghighat, as modified by the queries to formulate energy use schedules and recommendations for every appliance in a household, as taught by Bedros, to include the power use time notification feature, as taught by Park, in order to provide to users power consumption information about individual appliances to induce the users to voluntarily save energy as well as for appliance identification purposes by the user. (Park, Paragraphs [0008] and [0017]). 

12.	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Haghighat in view of Bedros, in further view of Haghighat-Kashani (US 20150268281 A1), hereinafter Haghighat II.

Regarding claim 4, the combination of Haghighat in view of Bedros teaches all of the limitations of claim 1, however, the combination does not distinctly disclose wherein the energy consumption data comprises active power, reactive power, apparent power, and/or separate readings from different phases indicating specific energy characteristic of various appliances used by the user. 

Nevertheless, Haghighat II teaches wherein the energy consumption data comprises active power, reactive power, apparent power, and/or separate readings from different phases indicating specific energy characteristic of various appliances used by the user (Paragraph [0027] teaches using electrical patterns to identify which appliances are being operated at any time; Paragraph [0030] teaches the invention described may be configured to gather electricity data relating to a building, or premises, including energy used, real power usage, reactive power usage, power factor, current, and voltage; and further teaches individual phase data as well [all as in the “the energy consumption data” comprising “active power, reactive power, and/or separate readings from different phases”].).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the load disaggregation and appliance identification, as taught by Haghighat, as modified by the queries to formulate energy use schedules and recommendations for every appliance in a household, as taught by Bedros, to include the teachings relating to reactive and active power and individual phase readings, as disclosed in Haghighat II, in order to identify the electronic devices from the aggregate electricity data of more than one device, by using the changes in power draw of a device or overall device cycle shape while the device is in operation or turned on or off. (Haghighat II, Paragraph [0042]).

	

Regarding claim 12, the combination of Haghighat in view of Bedros teaches all of the limitations of claim 9, however the combination does not distinctly disclose wherein the energy consumption data comprises active power, reactive power, apparent power, and/or separate readings from different phases indicating specific energy characteristic of various appliances used by the user. 

Nervetheless, Haghighat II teaches wherein the energy consumption data comprises active power, reactive power, apparent power, and/or separate readings from different phases indicating specific energy characteristic of various appliances used by the user (Paragraph [0027] teaches using electrical patterns to identify which appliances are being operated at any time; Paragraph [0030] teaches the invention described may be configured to gather electricity data relating to a building, or premises, including energy used, real power usage, reactive power usage, power factor, current, and voltage; and further teaches individual phase data as well [all as in the “the energy consumption data” comprising “active power, reactive power, and/or separate readings from different phases”].).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the load disaggregation and appliance identification, as taught by Haghighat, as modified by the queries to formulate energy .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date
 the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156.  The examiner can normally be reached on Mon. - Fri. 7:30a.m.-5:00p.m..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123